COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-402-CV

KENYA BROOKS AND ALL OCCUPANTS                                      APPELLANT

                                        V.

VAUCLUSE APARTMENTS                                                   APPELLEE

                                    ----------
      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                                    ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      On October 28, 2008, we requested an amended notice appeal from

appellant because it did not include a certificate of service indicating that the

notice of appeal had been served on all parties to the trial court proceeding.

Additionally, we requested that appellant file a docketing statement.        We

received no response.

      On November 18, 2008, we sent a second notice to appellant requesting

that he amend his notice of appeal by December 1, 2008.




      1
          … See Tex. R. App. P. 47.4.
      On December 8, 2008, our October 28, 2008 and November 18, 2008

letters were returned as unclaimed and unable to forward.

      On December 16, 2008, we sent appellant a letter stating that

designation of the reporter’s record had not been made and that such

designation needed to be made by December 31, 2008. On December 17,

2008, we sent appellant a letter stating that the clerk’s record had been filed.

On March 10, 2009, both of these letters were returned as undeliverable.

      In the interim, on February 19, 2009, we notified appellant that his brief

had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).

Tex. R. App. P. 38.6(a). We stated we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed

with the court within ten days a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3. We have not received any response.

      A pro se plaintiff is required to keep this court apprised of his current

mailing address. See Tex. R. App. P. 9.1(b), 32.1(a)(2) (both stating that a

party not represented by counsel must supply his name, address, and telephone

number to the court). Appellant has failed to do this and has failed to file a

brief. We therefore dismiss the appeal for want of prosecution. See Tex. R.

App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: March 12, 2009

                                        2